Citation Nr: 0515751	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-37 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from April 1944 to June 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).

The issue of service connection for heart disease was not 
included on the veteran's October 2004 substantive appeal, 
and is therefore not on appeal before the Board at this time.

A motion to advance this case on the Board's docket, which 
was received by the Board in May 2005, was granted by the 
Board on May 19, 2005, for good cause.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran's service medical records do not reveal any 
diagnoses of hypertension, and hypertension was not shown 
within the first year after service discharge.

2.  The veteran has a current diagnosis of hypertension.

3.  There is no medical evidence of record that relates the 
veteran's current hypertension to his military service.


CONCLUSION OF LAW

Hypertension was not incurred in active military service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in November 2003 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the veteran 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this regard, the veteran has not 
been provided a VA examination.  Nevertheless, none is 
required.  The Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, these 
requirements have not been met, as discussed below.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The veteran was asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The veteran's service medical records do not contain any 
diagnoses of hypertension.  A service entrance examination in 
April 1944 found the veteran's heart and blood vessels were 
normal.  At that time, a blood pressure reading was 148/88, 
and he was found physically qualified for enlistment.  No 
defects were noted.  Thereafter, in September 1944, March 
1946, and November 1946, the veteran was examined and found 
physically qualified for transfer.  The veteran's service 
separation examination in June 1946, found his cardiovascular 
system was normal.  A June 1946 separation examination upon 
separation from service also found all normal pertinent 
clinical findings.  At that time, blood pressure readings 
were 138/80, resting, and 150/76, 3 minutes after exercise.  
No defects were found.  

The veteran has stated that he was treated for hypertension 
in service in 1946 in a military medical facility, and 
asserts that records from this treatment exist and should be 
obtained by VA.  The Board notes that a December 2003 report 
from the National Personnel Records Center reported that all 
available service medical records of the veteran were 
searched for and obtained at that time.  There is no evidence 
of the veteran being treated for hypertension among the 
records obtained.  Most importantly, his service separation 
examination found his cardiovascular system was normal.  

Subsequent to service, a VA evaluation record dated in 
October 1999, noted that the veteran had a 25-year history of 
hypertension, which was treated with antihypertensive 
medication.  Upon physical examination, a blood pressure 
reading was 134/74.  The assessment was asymptomatic 
hypertension.  

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a preexisting 
injury or disease.  38 U.S.C.A. § 1110.  Moreover, in the 
case of hypertension, service connection may be granted if 
such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In this case, there is no showing of hypertension in service 
or within the year subsequent to service discharge.  
Additionally, there is no medical evidence that the veteran's 
currently diagnosed hypertension is related to his military 
service.  Accordingly, service connection for hypertension is 
not warranted.

The veteran stated in his claim that his high blood pressure 
had been noted by private employer's physician in 1955, and 
was treated privately for that high blood pressure starting 
in the 1960s.  However, even if records from this treatment 
would confirm a diagnosis of hypertension in 1955 or in the 
1960s, that diagnosis would have occurred more than one year 
after the veteran's separation from service in June 1946, and 
there is no evidence that these records provide a link 
between such findings 9 or more years after service discharge 
to his military service. 

Accordingly, service connection for hypertension is not 
warranted.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


